Supreme Court of Florida
                                   ____________

                                   No. SC12-2406
                                   ____________

                             NADIA GARCON, et al.,
                                  Petitioners,

                                         vs.

     FLORIDA AGENCY FOR HEALTH CARE ADMINISTRATION,
                        Respondent.

                                [November 6, 2014]

PER CURIAM.

      We accepted jurisdiction to review the Third District Court of Appeal’s

decision in Garcon v. Agency for Health Care Administration, 96 So. 3d 472 (Fla.

3d DCA 2012), based on express and direct conflict with Smith v. Agency for

Health Care Administration, 24 So. 3d 590 (Fla. 5th DCA 2009), and Roberts v.

Albertson’s, Inc., 119 So. 3d 457 (Fla. 4th DCA 2012), on the issue of whether a

plaintiff should be afforded the opportunity to demonstrate that a Medicaid lien

exceeds the amount recovered by the plaintiff for medical expenses.1 See art. V,


       1. After this Court accepted jurisdiction, the First District Court of Appeal
decided Harrell v. State, 143 So. 3d 478 (Fla. 1st DCA 2014), in which the First
District agreed with the decisions of the Fifth District Court of Appeal in Smith
§ 3(b)(3), Fla. Const. Prior to filing an answer brief in this case, the Respondent

filed an unopposed motion to remand for further proceedings in light of the United

States Supreme Court’s decision in Wos v. E.M.A., 133 S. Ct. 1391 (2013), which

both parties agree is now determinative of this case.

      The Respondent concedes that, in light of Wos, the Third District’s decision

in Garcon is erroneous, and this case should be remanded to the circuit court to

reconsider its decision. After a review of the filings and the parties’ arguments, we

grant the Respondent’s unopposed motion and quash the Third District’s decision.

We direct that this case be remanded to the Third District to return the case to the

circuit court for further proceedings consistent with the United States Supreme

Court’s decision in Wos.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, and PERRY, JJ., concur.
CANADY and POLSTON, JJ., dissent.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Third District - Case No. 3D11-925

      (Miami-Dade County)


and the Fourth District Court of Appeal in Roberts, thereby also creating conflict
with the Third District’s decision in Garcon.

                                         -2-
Stephen Anthony Taylor of Suarez & Taylor, Attorneys at Law, Miami, Florida,
and Nichole Johnston Segal and Bard Daniel Rockenbach of Burlington &
Rockenbach, P.A., West Palm Beach, Florida,

      for Petitioners

James Hamilton Kerr Bruner, Sr. of James H.K. Bruner, P.A., Tallahassee, Florida,
Stuart Fraser Williams, General Counsel, Agency for Health Care Administration,
Tallahassee, Florida, and Pamela Jo Bondi, Attorney General, Allen C. Winsor,
Solicitor General, and Diane G. DeWolf, Deputy Solicitor General, Tallahassee,
Florida,

      for Respondent

Celene Harrell Humphries and Maegen Peek Luka of Brannock & Humphries,
Tampa, Florida,

      for Amicus Curiae Florida Justice Association




                                      -3-